DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device control unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “device control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 19-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 14-17 and 19 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kim et al. U.S. Patent Publication No. 2017/0004351 (hereinafter Kim).
Consider claim 1, a method of determining that a finger covers a sensor area of a fingerprint sensor (Figure 1a, 115), the method comprising: on a detection surface of the fingerprint sensor, receiving a finger having a fingerprint topography (Figure 1a, 115); by means of the fingerprint sensor, acquiring an image of the fingerprint of the received finger (Figure 1a and [0042]); dividing an image area of the acquired image, corresponding to the sensor area of the fingerprint sensor, into a plurality of image regions ([0048], divide input fingerprint image to allow neighboring blocks to overlap), said regions partly overlapping each other and covering the whole image area ([0048], divide input fingerprint image to allow neighboring blocks to overlap. Figure 1a, 115); and based on image analysis of each of the plurality of image regions, determining that the finger covers the whole sensor area (Figure 2 and [0051], fake fingerprint or genuine fingerprint (genuine fingerprint when covers the whole sensor area as shown in figure 1a). Figure 2 and [0052], blocks or image divider).

Consider claim 10, Kim teaches all the limitations of claim 1. In addition, Kim teaches wherein the determining that the finger covers the whole sensor area comprises determining that the finger is in contact with the surface of the fingerprint sensor over the whole sensor area (Figure 1a, 115).

Consider claim 14, Kim teaches all the limitations of claim 1. In addition, Kim teaches the acquired image is a gray-scale image (Figure 1a, 115).

Consider claim 15, Kim teaches all the limitations of claim 1. In addition, Kim teaches a non-transitory computer-readable medium storing a computer program product comprising computer-executable components for causing a fingerprint sensing system to perform the method of claim 1 when the computer-executable components are run on processing circuitry comprised in the fingerprint sensing system [0018] and figure 2.

Consider claim 16, it includes the limitations of claim 1 and thus it is rejected by the same reasoning. In addition, Kim teaches fingerprint sensor (Figure 1a, 110), processing circuitry and data storage [0018]. 

Consider claim 17, Kim teaches all the limitations of claim 16. In addition, Kim teaches the fingerprint sensor is a capacitive, ultrasonic or optical fingerprint sensor ([0087], optical).

Consider claim 19, Kim teaches all the limitations of claim 16. In addition, Kim teaches the fingerprint sensing system of claim 16; and a device control unit configured to interact with the fingerprint sensing system ([0018], processor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Consider claim 6, Kim teaches all the limitations of claim 1. 
Kim does not appear to specifically disclose an overlap between at least two of the plurality of image regions is at least 20%.
However, Kim teaches an overlap between at least two of the plurality of image regions [0075].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide at least 20% overlap in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 12, Kim teaches all the limitation of claim 1. 
Kim does not appear to specifically disclose wherein each of the plurality of image regions corresponds to a sensor region having a size of at least 0.48 times 0.48 mm of the sensor area.
However, Kim teaches each of the plurality of image regions corresponds to a sensor region having a size of the sensor area [0048].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular size in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 13, Kim teaches all the limitation of claim 1. 
Kim does not appear to specifically disclose the plurality of image regions consists of at least 25 image regions.
However, Kim teaches the plurality of image regions consists of image regions [0048].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular number of regions in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claims 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Ryshtun et al. U.S. Patent Publication No. 2018/0025202 (hereinafter Ryshtun).
Consider claim 2, Kim teaches all the limitations of claim 1.
Kim does not appear to specifically disclose the determining that the finger covers the whole sensor area comprises comparing an average intensity value of the image area with at least one intensity value of each of the image regions.
However, in a related field of endeavor, Ryshtun distinguishes an actual finger or a spoof (abstract) and further teaches the determining that the finger covers the whole sensor area comprises comparing an average intensity value of the image area with at least one intensity value of each of the image regions (Figure 5 and [0057-0058], mean intensity values and TL, TR, BL, BR and C areas of finger image, where graph 511 is a real finger that covers the whole sensor area. [0106], The factor score is also based on whether a mean intensity for the entire image differs from any mean intensity value for any of the subareas TL, TR, BL, BR, and C by more than a threshold amount).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to compare average intensity with regions as taught by Ryshtun in order to distinguish an actual finger or a spoof as suggested in [0106] and figure 5. 

Consider claim 3, Kim teaches all the limitations of claim 1. 
Kim does not appear to specifically disclose the determining that the finger covers the whole sensor area comprises: determining an average intensity value of the image area; for each of the image regions, determining a minimum intensity value; determining a maximum value from the determined minimum intensity values for all regions; calculating a finger contact score (FCSI) as the ratio between said maximum value and said average intensity value; and determining that the finger covers the sensor area when the FCS is below a predetermined threshold.
However, Ryshtun teaches the determining that the finger covers the whole sensor area comprises: determining an average intensity value of the image area for each of the image regions (Figure 5, TL, TR, BL and BR), determining a minimum intensity value (Figure 5, intensities in 511-531); determining a maximum value from the determined minimum intensity values for all regions (Figure 5, maximum value from the intensities in 511-531); calculating a finger contact score (FCSI) as the ratio between said maximum value and said average intensity value ([0106], The factor score is also based on whether a mean intensity for the entire image differs from any mean intensity value for any of the subareas TL, TR, BL, BR, and C by more than a threshold amount. Thus, factor score is based on a proportion or ratio between mean and any of the subareas); and determining that the finger covers the sensor area when the FCS is below a predetermined threshold (Figure 5 and [0106], the difference is small in 511 in comparison to 521-531. Thus, score is below a threshold).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to compare average intensity with regions as taught by Ryshtun in order to distinguish an actual finger or a spoof as suggested in [0106] and figure 5. 

Consider claim 11, Kim teaches all the limitations of claim 1. 
Kim does not appear to specifically disclose each of the plurality of image region has size of at least 8x8 pixels of the acquired image.
However, Ryshtun teaches each of the plurality of image region has size of at least 8x8 pixels of the acquired image [0053].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular size in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claims 4-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims  1 and 16 above, and further in view of Medina et al. U.S. Patent Publication No. 2017/0255338 (hereinafter Medina).
Consider claim 4, Kim teaches all the limitations of claim 1. 
Kim does not appear to specifically disclose the sensor area covers the whole detection surface of the fingerprint sensor.
However, in a related field of endeavor, Medina teaches a finger sensor (abstract) and further teaches the sensor area covers the whole detection surface of the fingerprint sensor ([0084], the complete sensor surface activated).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to cover the whole detection surface as taught by Medina based or depending on the settings as suggested by Medina in [0084].

Consider claim 5, Kim teaches all the limitations of claim 1. 
Kim does not appear to specifically disclose the sensor area covers only a part of the fingerprint sensor.
However, Medina teaches the sensor area covers only a part of the fingerprint sensor ([0084], only the corresponding section of the sensor activated).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to cover only a part of the sensor as taught by Medina based or depending on the settings as suggested by Medina in [0084]. In addition, if identifiable features are only present in one section of the finger, only the corresponding section of the sensor maybe activated as mentioned in [0084].

Consider claim 18, Kim teaches all the limitations of claim 16.
Kim does not appear to specifically disclose fingerprint sensor is covered by a glass layer.
However, Medina teaches fingerprint sensor is covered by a glass layer (Figure 2 and [0045], platen layer 208 formed from glass).
Therefore, it would have obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fingerprint sensor covered by glass as taught by Medina with the benefit that cover glass should provide protection to the sensing elements as shown in figure 2 and well known in the art. 

Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 19 above, and further in view of Creasey et al. U.S. Patent Publication No. 2006/0239517 (hereinafter Creasey).
Consider claim 7, Kim teaches all the limitations of claim 1. In addition, Kim teaches determining that the finger covers the whole sensor area (Figure 1a, 115).
Kim does not appear to specifically disclose after the determining that the finger, detecting a navigation input from the finger.
However, in a related field of endeavor, Creasey teaches a fingerprint sensor (abstract) and further teaches after the determining that the finger, detecting a navigation input from the finger [0035].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a navigation input as taught by Creasey since it might be beneficial to provide cursor control for the display as mentioned in [0035].

Consider claim 8, Kim and Creasey teach all the limitations of claim 7. In addition, Creasey teaches the detecting of the navigation input comprises detecting a pressure of the finger against the sensor area [0035].

Consider claim 9, Kim and Creasey teach all the limitations of claim 7. In addition, Creasey teaches the detecting of the navigation input comprises detecting a movement of the finger relative to the sensor area [0035].

Consider claim 20, Kim teaches all the limitations of claim 19. 
Kim does not appear to specifically disclose the device control unit is configured to interact with the fingerprint sensing system such that a navigation input of the finger detected by the fingerprint sensing system is detected as a command for control of the electronic device by the device control unit.
However, Creasey teaches the device control unit (Figure 2, 100)) is configured to interact with the fingerprint sensing system [0030] such that a navigation input of the finger detected by the fingerprint sensing system is detected as a command for control of the electronic device by the device control unit [0035].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide navigation input as taught by Creasey since it might be beneficial to provide cursor control for the display as mentioned in [0035].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. U.S. Patent Publication No. 2018/01239861 teaches fingerprint images 110-170 overlap one another and in combination cover an entirety of the fingerprint 100 as mentioned in [0060] and figure 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621